Citation Nr: 1033475	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder, to 
include as secondary to service-connected right knee degenerative 
joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Teena Petro, Veteran Benefit 
Agent


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1965 to 
March 1966, and October 1981 to January 1984.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied entitlement to service connection for left knee 
disability, to include as secondary to a service-connected right 
knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

In this case, the Veteran's claims that his left knee disability 
is due to or aggravated by his service-connected right knee 
disability.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Service treatment records indicate treatment for a left knee 
disability.  An April 1982 emergency care and treatment note 
included complaints of pain at the medial aspect of the left knee 
after heavy lifting.  The diagnosis was left knee sprain.  In a 
January 1983 service treatment record, the Veteran complained of 
left knee pain with no direct trauma.  The diagnosis was medial 
collateral ligament strain.  In a February 1983 service treatment 
record the Veteran complained of left knee pain after he fell on 
his knee.  The diagnosis was bruised knee.  His separation 
physical dated in December 1983 was normal for the lower 
extremities. 

Social Security Administration disability records reveal 
treatment for left foot and leg cellulitis in May 1993 after a 
crush injury from a motor vehicle accident. 

During a December 2006 VA examination, the examiner noted that 
during the past year, the Veteran started to complain of 
occasional pain in his left knee joint.  The Veteran was noted to 
have no history of injury to the left knee joint while in service 
and that he was not currently getting treatment for his left 
knee.  Upon examination, the Veteran had flexion to 135 degrees 
and full extension.  An X-ray report was found normal with no 
fracture, dislocation, or any significant bone or joint 
abnormalities.  The examiner noted that the left knee joint is 
less likely as not related to the right knee condition, as the 
Veteran did not have any history of injury to the left knee when 
he was in the military, and over the last year, mainly because of 
limping on the right leg and increased weight-bearing of the left 
knee joint, he has some complaints of pain and easy fatigability.  
The examiner noted that the X-ray report was unremarkable for any 
degenerative changes or any injury of the left knee joint.  

In a July 2008 VA progress note, the Veteran complained of pain 
in his left knee due to favoring his right knee. 

In a March 2010 letter from S. S., M.D., the physician stated 
that the Veteran's current X-ray report shows some mild 
degenerative joint disease of the left knee.  He also indicated 
that the Veteran does have some persistent left knee pain.  The 
physician noted that it is medically possible that having the 
right knee injury could have contributed to additional stress on 
the left knee, which resulted in degenerative joint disease of 
the left knee.  However, he continued by stating that there is no 
way to pinpoint the exact cause of the arthritis of the left 
knee. 

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  In this case, as the 
December 2006 VA examiner found no current left knee disability, 
and the private physician reported degenerative joint disease of 
the left knee that could be related to a service-connected right 
knee disability, the Board has determined that another VA 
examination is necessary. 

In addition, the March 2010 private physician indicated that the 
Veteran has been treated at his practice; however, the private 
treatment records from this facility pertaining to his left knee 
disability are not found in the claims file.  The AMC/RO should 
request those treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his left knee 
disability.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination by a physician to determine the 
etiology of any left knee disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any left knee disability.  In 
regard to any diagnosed left knee 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current left knee 
disability began in service, or was caused 
or aggravated by his service connected 
right knee disability.  In rendering this 
opinion, the examiner should consider and 
address the in-service findings of a left 
knee sprain.  If the examiner opines that 
the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claim.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


